DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a Final Office Action in response to communications received December 23, 2020.  No Claims have been canceled. Claims 1 and 10 have been amended.  New claims 18-19 have been added.  Therefore, claims 1-19 are pending and addressed below.

	Response to Arguments/Amendments
     Claim Rejections - 35 USC § 101
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive. 
(1)  In the remarks applicant argues that the claimed subject matter integrate the determined abstract idea into a practical application.  Applicant recites limitations “selecting one of the plurality of benchmarks that has a benchmark performance that is similar to a fund performance of the fund for a period of time,” “determining a correlation factor between the fund performance and the selected benchmark performance,” and “calculating a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation factor in response to a daily NAV for the fund being unavailable,” arguing that the limitations solve problems with NAV being unavailable pointing to para 0004 of the specification.  The examiner respectfully disagrees with the premise of applicant’s argument.  NAV is a financial value/dollar value of assets of a fund.  Such values are abstract.  The limitations recited are a 
(2)  In the remarks applicant argues that the dependent claims recite a contingency NAV is reconciled with an actual NAV which can then be used to fund/debit an account as necessary.  Applicant argues that these are patent eligible under the 2019 101 guidance.  The examiner respectfully disagrees.  Reconciling financial values is an accounting procedure.  Furthermore, using financial values confirmed to be used to fund an account is a financial transaction activity.  Applicant’s argument is not persuasive.  
Claim Rejections - 35 USC § 112
Applicant’s amendments to claim 4 in response to the 35 USC 112 2nd/(b) paragraph rejection for lacking antecedent basis is sufficient to overcome the rejection of claim 4.  The examiner withdraws the 112 paragraph rejection of claim 4. 
Claim Rejections - 35 USC § 102
Applicant’s arguments with respect to claim(s) 1-3 and 6-7 have been considered but are moot because the amendments require a new rejection and reference.  
(1)  In the remarks applicant argues that the prior art reference Nowak fails to teach selecting one of the plurality of benchmarks that has a benchmark performance that is similar to a fund performance of the fund for a period of time.  The examiner respectfully disagrees.  
The prior art teaches in para 0031:
-An obvious arbitrage strategy would have suggested buying a mutual fund that included stock BSY on May 16, with the fund's NAV based on BSY's closing price of 767 pence, and then selling it on the next day. This is a very efficient and low-risk strategy, since most likely BSY's closing price for May 17 would have been higher as a result of the higher opening price. To exclude the possibility of such an arbitrage, BSY's closing price for May 16 could be adjusted to a "fair" price based on a Fair Value Model (FVM) wherein the prior art teaches a strategy suggested based on fund pricing.
Para 0034-There are many factors which can be used in FVM: the U.S. intra-day market and sector returns, currency valuations, various types of derivatives ADRs (American Depository Receipts), ETFs (Exchange Traded Funds), futures, etc. The following general principles are used to select factors for the FVM: 
[0035] economic logic--factors must be intuitive and interpretable; 
[0036] the factors must make a significant contribution to the model's in-sample (i.e., historical) performance;
 [0037] the factors must provide good out-of-sample or back-testing performance. –wherein the prior art teaches selecting factors to contribute to a model include a sample historical performance (i.e. period of time)
[0040] In developing an optimized fair value model, the following statistics should be considered. These statistics measure the accuracy of a fair value model in forecasting overnight returns of foreign stocks by measuring the results obtained by the fair value model using historical data with a benchmark.
[0071] It may be possible that a stock's price reacts to market and sector changes as a function of the magnitude of the market return. Intuitively, asset returns might exhibit higher correlation during extreme market turmoil (so-called systemic risk). Such behavior can be modeled by the so-called switching regression model, which is a piece-wise linear model as a generalization of a benchmark linear model. Taking Model 1 as the benchmark model, a simple switching model is described as follows 
r i = [ .beta. i m m + .beta. i s s j + , if m .ltoreq. c ; ( .beta. i m + .delta. i m ) m + ( .beta. i s + .delta. i s ) s j + , if m > c . ##EQU00004## 
 [0072] This model assumes the sensitivities of stock return r, to the market and the sector are .beta..sub.i.sup.m and .beta..sub.i.sup.s if the market change is less than the threshold c in magnitude. However, when the market fluctuates significantly, the sensitivities become .beta..sub.i.sup.m+.delta..sub.i.sup.m and .beta..sub.i. sup.s+ .delta..sub.i.sup.s respectively. Alternately, multiple thresholds can be specified, which would lead to more complicated model structures but not necessarily better out-of-sample performances
Para 0077-At step 304, the overnight returns of the selected return factors are determined using historical data. At step 306, the .beta. coefficients are determined using time-series regression. At step 308, the obtained .beta. coefficients are stored in a data file. At step 310, fair value pricing of each security in a particular mutual fund's portfolio is calculated using the fair model constructed of the selected return factors, the stored coefficients, and the actual current values of the selected return factors, in order to obtain the projected overnight return of each security. The projected overnight return thus obtained is used to adjust the last closing price of each corresponding international security accordingly, so as to obtain the fair value price to be used in calculating the fund's NAV.. 
[0088] The results clearly suggest that all the models work better for large cap stocks than for small cap stocks. In addition, it can be observed that the R.sup.2 values of Model 1b are the highest by construction and the R.sup.2 values of Model 1a are the lowest. 
[0089] Standard statistical testing has been implemented to examine whether switching regression provides a more accurate framework to model fair value price. One issue arising with the switching regression model is how to choose the threshold parameter. Since it is known that the selection of the threshold does not change the testing results dramatically as long as there are enough observations on each side of the threshold, we chose the sample standard deviation as the threshold. Therefore, approximately one-third of the observations are larger than the threshold in magnitude. Appendix 4 presents the percentages of significant positive .delta. using Model 2 as the benchmark. It shows that only a small percentage of stocks support a switching regression model. 
[para 0095] wherein the prior art teaches calculations based on US or foreign or Global markets, 
[0096] The back-testing results, however, don't indicate that model 2'' performs visibly better than Model 2. Addition of ETF return to Model 2 in Model 2''' does not make a significant incremental improvement either. Poor performance of ETF-based factors can be explained by the fact that country-specific ETFs are not sufficiently liquid. Some ETFs became very efficient and actively used investment instruments, but country-specific ETFs are not that popular yet. For example, EWU (ETF for the United Kingdom) is traded about 50 times a day, EWQ (ETF for France)--about 100 times a day, etc. The results of the tests for ETFs are included in the Appendix 9. 
Para 0100-The fair value model according to the invention provides estimates on a daily basis, but discretion should be used by fund managers. For instance, if the FVM is used when U.S. intra-day market return is close to zero, adjustment factors are very small and overnight return of international securities reflect mostly stock-specific information. Contrarily, high intra-day U.S. market returns establish an overriding direction for international stocks, such that stock-specific information under such circumstances is practically negligible, and the FVM's performance is expected to be better. Another approach is to focus on adjustment factors rather than the US market intra-day return and make decisions based on their absolute values. Table 11.1 and 11.2 from Appendix 11 provide results of such test for both approaches. The test was applied to the FTSE 100 stock universe for the time period between Apr. 15 and Aug. 23, 2002. The results demonstrate that FVM is efficient if it is used for all values of returns or adjustment factors.
[0102] An index measures the change in price in a group of underlying security constituents. For example, the S&P 500 is an index that measures the change in price of 500 large-cap common stocks that are actively traded in the U.S. There are indexes that are composed of foreign constituent securities. For example, the Hang Seng (HIA) is a Chinese index that measures the change in price of the 45 largest companies on the Hong Kong stock market. The constituent securities of the HIA index are foreign to the U.S, and thus are traded during hours that differ from the hours that U.S. markets are operated. The HIA index constituents are traded between the hours of 9:50 p.m. and 4:00 a.m. EST. Thus, the individual constituent securities of the HIA index have a 12 hour stale period of between the hours of 4:00 a.m. and 4:00 p.m. As described above, these constituent securities can have fair-value adjustments applied to them. Additionally, a fair-value adjustment may be applied to the index as a whole. 
[0103] According to an embodiment of the present invention, a threshold step for determining the fair-value adjustment for index futures contracts is to first determine if the index futures contracts need adjusting. 
[0105] At step 504, it is determined if an adjustment for index futures contracts is necessary. The trading times of the index futures contract, the local underlying exchange, and the influencing market should be considered. Unless expressly noted, the influencing market is the U.S. market, which currently opens at 9:30 a.m. EST and closes at 4:00 p.m. EST. 
[0115] Fair-value adjustments for an index can be determined using a top-down approach. In the top-down approach, the fair-value adjustment for an index can be determined by treating the index like a single composite security. In discussing this method the following notations will be used: 
[0116] [circumflex over (.alpha.)].sub.i: Fitted coefficient. .alpha. is a risk-adjusted measure of return on the index i. According to an embodiment of the present invention [circumflex over (.alpha.)].sub.i is set to zero to exclude possible error due to noisy data. In another embodiment of the present invention [circumflex over (.alpha.)].sub.i is not set to zero, and thus the use of a non-zero [circumflex over (.alpha.)].sub.i allows the fair-value model that is described below, to adjust for hidden or omitted considerations that may influence the fair-value price of the index i; 
[0117] [circumflex over (.beta.)].sub.i: Fitted coefficient. .beta. is a metric that is related to the correlation between the overnight return of the index i and the proxy market; [0118] R.sub.i,t+1: The next day return of index i;
 [0119] Z.sub.t: The return of a predetermined factor during a stale period may affect the fair-value price of the futures contract for index i. According to one embodiment of the present invention, predetermined factor Z is one of a choice of index futures contracts which trade 24 hours/day and/or country level exchange-traded funds (ETFs). Examples of index futures contracts that can be used as factor Z are futures contracts that are based on the Nikkei 225 and S&P 500 indexes; 
Please note that the prior art teaches that based on daily information that and market changes that threshold and benchmarks are selected or specified.  The rejection is maintained.
(2)  In the remarks applicant argues that Novak fails to teach the limitation “calculating a cNAV based on a prior day’s NAVfor the fund, a movement for the selected benchmark, and the correlation factor.”, the examiner respectfully disagrees. 
The prior art teaches:
[0041] Average Arbitrage Profit (ARB) measures the profit that a short-term trader would realize by buying and selling a fund with international holdings based on positive information observed after the foreign market close. Thus, when a fund with international holdings computes its net asset value (NAV) using stale prices, short-term traders have an arbitrage opportunity. To take advantage of information flow after the foreign market close, such as a large positive U.S. market move, the arbitrage trader would take a long overnight position in the fund so that on the next day, when the foreign market moves upwards, the trader would sell his position to realize the overnight gain. However, once a fair value model is utilized to calculate NAV, any profit realized by taking an overnight long position represents a discrepancy between the actual overnight gain and the calculated fair value gain. A correctly constructed Fair Value Model should significantly minimize such arbitrage opportunities as measured by the out-of-sample performance measure as Arbitrage Profit with FVM ( ARB ) = 1 T m .gtoreq. 0 ( q t - q ^ t ) + 1 T m < 0 ( q ^ t - q t ) , ( 1 ) Arbitrage Profit without FVM = 1 T m .gtoreq. 0 q t - 1 T m < 0 q t , ( 2 ) ##EQU00001## 
where T is the number of out-of-sample periods, q.sub.t is the overnight return of an international fund at time t, and [circumflex over (q)].sub.t is the forecasted return by the fair value model. 
[0072] This model assumes the sensitivities of stock return r, to the market and the sector are .beta..sub.i.sup.m and .beta..sub.i.sup.s if the market change is less than the threshold c in magnitude. However, when the market fluctuates significantly, the sensitivities become .beta..sub.i.sup.m+.delta..sub.i.sup.m and .beta..sub.i.sup.s+.delta..sub.i.sup.s respectively. Alternately, multiple thresholds can be specified, which would lead to more complicated model structures but not necessarily better out-of-sample performances. 
[0076] According to the invention, once a fair value regression model is constructed using one or more selected factors as described above, an estimation time window or period is selected over which the regression is to be run. Historical overnight return data for each stock in the selected universe and corresponding U.S. market and sector snapshot return data are obtained from an available source, as is price fluctuation data for each stock in the selected universe. The corresponding .beta. coefficients are then computed for each stock, and are stored in a data file. The stored coefficients are then used by fund managers in conjunction with the current day's market and/or sector returns and price fluctuation factors to determine an overnight return for each foreign stock in the fund's portfolio of assets, using the same FVM used to compute the coefficients. The calculated overnight returns are then used to adjust each stock's closing price accordingly, in calculating the fund's NAV. 
[0077] FIG. 3 is a flow diagram of a general process 300 for determining a fair value price of an international security according to one preferred embodiment of the invention. At step 302, the stock universe (such as the Japanese stock market) and the return factors as discussed above are selected. At step 304, the overnight returns of the selected return factors are determined using historical data. At step 306, the .beta. coefficients are determined using time-series regression. At step 308, the obtained .beta. coefficients are stored in a data file. At step 310, fair value pricing of each security in a particular mutual fund's portfolio is calculated using the fair model constructed of the selected return factors, the stored coefficients, and the actual current values of the selected return factors, in order to obtain the projected overnight return of each security. The projected overnight return thus obtained is used to adjust the last closing price of each corresponding international security accordingly, so as to obtain the fair value price to be used in calculating the fund's NAV. 
[0089] Standard statistical testing has been implemented to examine whether switching regression provides a more accurate framework to model fair value price. One issue arising with the switching regression model is how to choose the threshold parameter. Since it is known that the selection of the threshold does not change the testing results dramatically as long as there are enough observations on each side of the threshold, we chose the sample standard deviation as the threshold. Therefore, approximately one-third of the observations are larger than the threshold in magnitude. Appendix 4 presents the percentages of significant positive .delta. using Model 2 as the benchmark. It shows that only a small percentage of stocks support a switching regression model. 
 [0103] According to an embodiment of the present invention, a threshold step for determining the fair-value adjustment for index futures contracts is to first determine if the index futures contracts need adjusting. 
[0107] At step 506, it is determined if the index futures contract trades after the index constituents and before the U.S. markets close. FIG. 6 is a timeline that illustrates exemplary index futures contracts that trade after the market on which the index constituents close and before U.S. markets close. The timeline shows the relationship between the trading times of HIA index futures contracts, the underlying HIA index constituents on HKG equity market, and the U.S. markets. As shown, there can be two different stale periods: the stale period for the index futures contract and the stale period for the index constituents. The fair-value adjustment of an index futures contract can be keyed off of either of the stale periods. Additionally, it is contemplated that both stale periods could be used to provide fair-value adjustments for index futures contracts. 
[0108] If at step 506 it is determined that the index futures trade after the index constituents and before the U.S. markets close, then the index futures contract needs a fair-value adjustment and the method continues at step 512. Otherwise the method continues at step 508. 
[0109] At step 508, it is determined if the index futures contract trades near or after the U.S. markets close. FIG. 7 is a timeline that illustrates exemplary index futures contracts that trade near or after the U.S. markets close. The timeline shows the relationship between the trading times of S&P/TSE 60 index futures contracts, the underlying S&P/TSE 60 index constituents on the TSE equity market, and the U.S. markets. As shown here, there is no stale period. If at step 508, it is determined that the index futures contract trades near or after the U.S. markets close then, generally, no fair-value adjustment is needed and the method terminates at step 510. Otherwise the method continues at step 512. 
Please note the NAV calculated based on prior days values and a movement in fund position and markets movement (upwards) and coefficients (correlation factors).  The rejection is maintained.
(3) In the remarks applicant argues that Novak fails to teach “determining that daily NAV for the fund is unvailable.  Applicant’s argument is moot as a new reference has been provided and the 102 rejection has been withdrawn.  
Claim Rejections - 35 USC § 103
Applicant's arguments filed 12/23/2020 have been fully considered but they are not persuasive
(1)  In the remarks applicant argues that the combination of Novak and Gastineau fails to provide a motivation to combine as the combination is hindsight with respect to claims 4-5 and 8-9.  The examiner respectfully disagrees. Applicant ignores that the prior art references both are directed toward calculating NAV’s.  Applicant does not explain how using benchmarks as part of the analysis calculations to provide an estimated value in the creation of a basket (i.e. security) is hindsight.   The rejection is maintained.
Applicant’s arguments with respect to claim(s) 10-12 and 15-16 have been considered but are moot because the amendments require a new rejection and reference.  
(1)  In the remarks applicant argues with respect to claims 10-12, 15 and 16, that the prior art references fails to cure the deficiencies of claim 1, pointing to limitations “backend selects one of the plurality of benchmarks that has a benchmark performance that is similar to a fund performance of the fund for a period of time;...the backend calculates a cNA V based on a prior day’s NA V for the fund, a movement for the selected benchmark, and the correlation factor.”  Applicant argues that the prior art Dale does not cure the deficiencies of Nowak in the calculation of the NAV.  The examiner disagrees with the premise of applicant’s argument.  See response above. 
Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-19 are rejected under 35 U.S.C. § 101 because the instant application is directed to non-patentable subject matter.  Specifically, the claims are directed toward at least one judicial exception without reciting additional elements that amount to significantly more than the judicial exception.  The rationale for this determination is in accordance with the guidelines of USPTO, applies to all statutory categories, and is explained in detail below.
In reference to Claims 1-9 and 18:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a method, as in independent Claim 1 and the dependent claims. Such methods fall under the statutory category of "process." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. Method claim 1 recites a method to determining a NAV, receiving data, selecting benchmarks, determining a correlation factor and calculating a value based on data in prior steps.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor. That is, other than reciting one or more computing processor to perform the functions, nothing in the claim element precludes the step from practically being performed in the mind. 
This is because the steps recite steps that can easily be performed in the human mind as mental processes because the steps of determining daily NAV for a fund unavailable mimics mental process of evaluation, the step of receiving data mimics mental process of observation, the step of selecting benchmarks mimics mental process of evaluation, the step of determining a correlation factor mimic mental process of analysis and decision.  The step of calculating a factor mimic mental process of analysis and calculation of a value.  The recited are no more than a form of data interpretation which can be perceptible in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
In addition the claimed subject matter is directed toward mathematical processes.  The steps of determining a value, receiving data, selecting benchmarks, determining correlation factor and calculating a cNAV is directed toward a mathematical process.  The selecting and determining steps is analogous to determining variables and factors for use in calculating the value.  No mathematical equation can be used, as a practical matter, without selecting values and determining factors for the variables expressed therein.  Determining NAV and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step. If the steps of selecting values and determining factors were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.   The calculation of the NAV using the variables selected and factors determined is solution directed toward mathematical process.  Consideration of whether the gathering, selecting and determining of specific values and calculating values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer
Furthermore, when considered as a whole the claimed subject matter is directed toward determining daily NAV, receiving data, selecting benchmarks and determining factors to calculate a financial value for a fund is as a whole directed toward analyzing financial data in order to calculated a value based on previous data elements. Such concepts can be found in the abstract category of commercial interactions.   
These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, mathematical processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer processor to perform the steps (1) determining daily NAV- is directed toward a transaction process a common business practice (2) receive data-insignificant extra solution activity of data gathering (3) selecting benchmarks-directed toward setting up mathematical parameters (4) determining a correlation factor-directed toward determining a mathematical element related to data and (5) calculating a value based on variables of the previous elements.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer processor.  Taking the claim elements separately, the operation performed at the computer processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “receiving”, “selecting”, “determining”, and “calculating” as the claimed limitations do not provide any technology to perform the determining steps.   Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
Limitations (1)-(4) as a combination are directed toward determining NAV, correlation factors, receiving data and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step.  
When the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of the steps as a whole is directed toward performing a calculation of a value and directed toward manipulation of data for financial purposes.   Accordingly the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  
The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination/as a whole is directed toward gathering and determining variables for calculating values for financial purposes.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technological function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a processing apparatus comprising a computer processor–is purely functional and generic.  Every computer will include a processor capable of performing the steps of “determining value”, “receiving”, “selecting”, “determining” and “calculating” required by the method claims.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer processor at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).   Therefore, absent a possible narrower construction of the terms “receiving”, “selecting”, “determining” and “calculating” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer processor to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-data selecting and determination and using the data gathered, selected and factors determined for variables and mathematical factors to perform a calculation-is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Other evidence includes:
According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer, similarly, the calculation of cNAV is an algorithm that has no impact upon the computer, its functionality or field its functionality or field is patent ineligible.
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of determining variables for mathematical calculations based on selected information.  No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89 (1981).
In re Sarker:  No mathematical equation can be used, as a practical matter, without establishing and substituting values for the variables expressed therein.  Substitution of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and substituting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 2-9 and 18 these dependent claim have also been reviewed with the same analysis as independent claim 1. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 1. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 2-9 and 18 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Dependent claim 18 recites using machine learning to select a benchmark, however any generic algorithms to select a factor for a mathematical calculation.  Accordingly fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.
In reference to Claims 10-17 and 19:
STEP 1. Per Step 1 of the two-step analysis, the claims are determined to include a system, as in independent Claim 10 and the dependent claims. Such systems fall under the statutory category of "machine." Therefore, the claims are directed to a statutory eligibility category.
STEP 2A Prong 1. The claimed invention is directed to an abstract idea without significantly more. System claim 10 recites a process to determine NAV, receive data, select benchmarks, determine a correlation factor and calculate a value based on data in prior steps.  The claimed limitations which under its broadest reasonable interpretation, covers performance of the limitation in the mind but for the recitation of generic computer processor. That is, other than reciting a system comprising a computer processor to perform the functions, nothing in the claim element precludes the step from practically being performed in the mind. 
This is because the steps recite steps that can easily be performed in the human mind as mental processes because the steps of determine NAV mimics mental processes of evaluation, receive data mimics mental process of observation, the step of selection mimics mental process of decision, the step of determining a correlation factor mimic mental process of analysis and decision.  The step of calculating a factor mimic mental process of analysis and calculation of a value.  The receiving data, selecting benchmarks, determining factor correlation and calculating process are no more than a form of data interpretation which can be perceptible in the human mind. See In re TLI Commc'ns LLC Patent Litig., 823 F.3d 607, 611 (Fed. Cir. 2016); FairWarning IP, LLC v. Iatric Sys., Inc., 839 F.3d 1089, 1093-94 (Fed. Cir. 2016)  
In addition the claimed subject matter is directed toward mathematical processes.  The steps of determining NAV value, receiving data, selecting benchmarks and determining factors No mathematical equation can be used, as a practical matter, without receiving, selecting and determining values for the variables expressed therein.  The setup of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering, selecting and determining variables to perform a calculation were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  No mathematical equation can be used, as a practical matter, without selecting values and determining factors for the variables expressed therein.  Determining NAV and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step. If the steps of selecting values and determining factors were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.   The calculation of the NAV using the variables selected and factors determined is solution directed toward mathematical process.  Consideration of whether the gathering, selecting and determining of specific values and calculating values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.  According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer
Furthermore, when considered as a whole the claimed subject matter is directed toward receiving data, selecting benchmarks and determining factors to calculate a financial value for a fund is as a whole directed toward analyzing financial data in order to calculated a value based on previous data elements. Such concepts can be found in the abstract category of commercial interactions.   
These concepts are enumerated in Section I of the 2019 revised patent subject matter eligibility guidance published in the federal register (84 FR 50) on January 7, 2019) is directed toward abstract category of mental processes, mathematical processes and organizing human activity.  
STEP 2A Prong 2: The identified judicial exception is not integrated into a practical application because the claims recite a process at a computer processor to perform the steps (1) determine daily NAV (2) receive data-insignificant extra solution activity of data gathering (3) selecting benchmarks-directed toward setting up mathematical parameters (4) determining a correlation factor-directed toward determining a mathematical element related to data and (5) calculating a value based on variables of the previous elements.    The functions are is recited at a high-level of generality such that it amounts to no more than applying the exception using generic computer processor.  Taking the claim elements separately, the operation performed at the computer processor at each step of the process is purely in terms of results desired and devoid of implementation of details.  This is true with respect to the limitations “receiving”, “selecting”, “determining”, and “calculating” as the claimed limitations do not provide any technology to perform the determining steps.   Technology is not integral to the process as the claimed subject matter is so high level that a human could be performing the determining steps.   Furthermore, the claimed steps do not provide an operation that could be considered as sufficient to provide a technological implementation or application of/or improvement to this concept (i.e. integrated into a practical application).   
Limitations (1)-(4) as a combination are directed toward determining NAV, correlation factors, receiving data and selection of values or determining factors dictated by the formula has thus been viewed as a form of mathematical step.   When the claims are taken as a whole, as an ordered combination, the combination of steps does not add “significantly more” by virtue of considering the steps as a whole, as an ordered combination. This is because the combination of the steps as a whole is directed toward performing a calculation of a value and directed toward manipulation of data for financial purposes.  Accordingly the claimed subject matter fails to provide additional elements or combination or elements to apply or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception.  The integration of elements do not improve upon technology or improve upon computer functionality or capability in how computers carry out one of their basic functions.  
The integration of elements do not provide a process that allows computers to perform functions that previously could not be performed. The integration of elements do not provide a process which applies a relationship to apply a new way of using an application.  The instant application, therefore, still appears only to implement the abstract idea to the particular technological environments apply what generic computer functionality in the related arts.  The steps are still a combination/as a whole is directed toward gathering and determining variables for calculating values for financial purposes.  The additional steps only add to those abstract ideas using generic functions, and the claims do not show improved ways of, for example, a particular technological function for performing the abstract idea that could then be pointed to as being “significantly more” than the abstract ideas themselves. Moreover, Examiner was not able to identify any technical process, which, when considered in the ordered combination with the other steps, could have transformed the nature of the abstract idea previously identified.  Accordingly, this additional element does not integrate the abstract idea into a practical application because it does not impose any meaningful limits on practicing the abstract idea. The claim is directed to an abstract idea.
STEP 2B; The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception because as discussed above with respect to concepts of the abstract idea into a practical application.   The additional elements recited in the claim beyond the abstract idea include a processing system comprising a computer processor–is purely functional and generic.  Every computer will include a processor capable of performing the steps of “receiving”, “selecting”, “determining” and “calculating” required by the method claims.  As a result, none of the hardware recited by the system claims offers a meaningful limitation beyond generally linking the use of the method to a particular technological environment, that is, implementation via computers.
Taking the claim elements separately, the function performed by the computer processor at each step of the process is purely conventional. All of these computer functions are generic, routine, conventional computer activities that are performed only for their conventional uses. See Elec. Power Grp. v. Alstom S.A., 830 F.3d 1350, 1353 (Fed. Cir. 2016). Also see In re Katz Interactive Call Processing Patent Litigation, 639 F.3d 1303, 1316 (Fed. Cir. 2011).  
Therefore, absent a possible narrower construction of the terms “receiving”, “selecting”, “determining” and “calculating” ... are functions can be achieved by any general purpose computer without special programming. None of these activities are used in some unconventional manner nor do any produce some unexpected result.  Applicants do not contend they invented any of these activities. In short, each step does no more than require a generic computer processor to perform generic computer functions. As to the data operated upon, "even if a process of collecting and analyzing information is 'limited to particular content' or a particular 'source,' that limitation does not make the collection and analysis other than abstract." SAP America, Inc. v. Invest Pic LLC, 898 F.3d 1161, 1168 (Fed. Cir. 2018).  
Considered as an ordered combination, the computer components of Applicant’s claimed functions add nothing that is not already present when the steps are considered separately. The sequence of data reception-data selecting and determination and using the data gathered, selected and factors determined for variables and mathematical factors to perform a calculation-is equally generic and conventional. See Ultramercial, Inc. v. Hulu, LLC, 772 F.3d 709, 715 (Fed. Cir. 2014) (sequence of receiving, selecting, offering for exchange, display, allowing access, and receiving payment recited as an abstraction), Inventor Holdings, LLC v. Bed Bath & Beyond, Inc., 876 F.3d 1372, 1378 (Fed. Cir. 2017) (sequence of data retrieval, analysis, modification, generation, display, and transmission). The ordering of the steps is therefore ordinary and conventional. The analysis concludes that the claims do not provide an inventive concept because the additional elements recited in the claims do not provide significantly more than the recited judicial exception.
According to 2106.05 well-understood and routine processes to perform the abstract idea is not sufficient to transform the claim into patent eligibility. As evidence the examiner provides:
The courts have recognized the following computer functions as well‐understood, routine, and conventional functions when they are claimed in a merely generic manner (e.g., at a high level of generality) or as insignificant extra-solution activity.
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Receiving or transmitting data over a network, e.g., using the Internet to gather data, Symantec, 838 F.3d at 1321, 120 USPQ2d at 1362 (utilizing an intermediary computer to forward information); TLI Communications LLC v. AV Auto. LLC, 823 F.3d 607, 610, 118 USPQ2d 1744, 1745 (Fed. Cir. 2016) (using a telephone for image transmission); OIP Techs., Inc., v. Amazon.com, Inc., 788 F.3d 1359, 1363, 115 USPQ2d 1090, 1093 (Fed. Cir. 2015) (sending messages over a network); buySAFE, Inc. v. Google, Inc., 765 F.3d 1350, 1355, 112 USPQ2d 1093, 1096 (Fed. Cir. 2014) (computer receives and sends information over a network); but see DDR Holdings, LLC v. Hotels.com, L.P., 773 F.3d 1245, 1258, 113 USPQ2d 1097, 1106 (Fed. Cir. 2014) ("Unlike the claims in Ultramercial, the claims at issue here specify how interactions with the Internet are manipulated to yield a desired result‐‐a result that overrides the routine and conventional sequence of events ordinarily triggered by the click of a hyperlink." (emphasis added)); 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

Performing repetitive calculations, Flook, 437 U.S. at 594, 198 USPQ2d at 199 (recomputing or readjusting alarm limit values); Bancorp Services v. Sun Life, 687 F.3d 1266, 1278, 103 USPQ2d 1425, 1433 (Fed. Cir. 2012) ("The computer required by some of Bancorp’s claims is employed only for its most basic function, the performance of repetitive calculations, and as such does not impose meaningful limits on the scope of those claims."); 
Other examples where the courts have found the additional elements to be mere instructions to apply an exception, because they do no more than merely invoke computers or machinery as a tool to perform an existing process include: 
    PNG
    media_image1.png
    18
    19
    media_image1.png
    Greyscale

A commonplace business method or mathematical algorithm being applied on a general purpose computer, Alice Corp. Pty. Ltd. V. CLS Bank Int’l, 573 U.S. 208, 223, 110 USPQ2d 1976, 1983 (2014); Gottschalk v. Benson, 409 U.S. 63, 64, 175 USPQ 673, 674 (1972); Versata Dev. Group, Inc. v. SAP Am., Inc., 793 F.3d 1306, 1334, 115 USPQ2d 1681, 1701 (Fed. Cir. 2015);

Other evidence includes:
According to the Gottschalk v. Benson, 409 U. S. 63; Parker v., decision, a mathematical formula are patent ineligible.  This was because the mathematical formula involved here has no substantial practical application except in connection with a computer, similarly, the calculation of cNAV is an algorithm that has no impact upon the computer, its functionality or field its functionality or field is patent ineligible.
The claims here are ineligible because their innovation is an innovation in ineligible subject matter. Their subject is nothing but a series of determining variables for mathematical calculations based on selected information.  No matter how much of an advance in the finance field the claims recite, the advance lies entirely in the realm of abstract ideas, with no plausibly alleged innovation in the nonabstract application realm. An advance of that nature is ineligible for patenting.

Indeed, “[t]he ‘novelty’ of any element or steps in a process, or even of the process itself, is of no relevance in determining whether the subject matter of a claim falls within the § 101 categories of possibly patentable subject matter.” Diamond v. Diehr, 450 U.S. 175, 188–89 (1981).
In re Sarker:  No mathematical equation can be used, as a practical matter, without establishing and substituting values for the variables expressed therein.  Substitution of values dictated by the formula has thus been viewed as a form of mathematical step.  If the steps of gathering and substituting values were alone sufficient, every mathematical equation, formula, or algorithm having any practical use would be per se subject to patenting as a "process" under § 101.  Consideration of whether the substitution of specific values is enough to convert the disembodied ideas present in the formula into an embodiment of those ideas, or into an application of the formula, is foreclosed by the current state of the law.
The instant application, therefore, still appears to only implement the abstract ideas to the particular technological environments using what is generic components and functions in the related arts.  The claim is not patent eligible.
The remaining dependent claims—which impose additional limitations—also fail to claim patent-eligible subject matter because the limitations cannot be considered statutory. In reference to claims 11-17 and 19 these dependent claim have also been reviewed with the same analysis as independent claim 10. The dependent claim(s) have been examined individually and in combination with the preceding claims, however they do not cure the deficiencies of claim 10. Where all claims are directed to the same abstract idea, “addressing each claim of the asserted patents [is] unnecessary.” Content Extraction & Transmission LLC v. Wells Fargo Bank, Nat 7 Ass ’n, 776 F.3d 1343, 1348 (Fed. Cir. 2014). If applicant believes the dependent claims 11-17 and 19 are directed towards patent eligible subject matter, they are invited to point out the specific limitations in the claim that are directed towards patent eligible subject matter.
Dependent claim 19 recites using machine learning to select a benchmark, however any generic algorithms to select a factor for a mathematical calculation.  Accordingly fail to claim patent-eligible subject matter because the limitations cannot be considered statutory.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 1-3 and 6-7 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak). as applied to claim 1 above, and further in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado)
Claim Interpretation
The specification describes the term “benchmarks” as benchmark performance that is similar to a fund performance of the fund for a period of time (see para 0005, para 0014). Benchmarks may include S&P 500, Dow Jones Industrial average, Seng Index, Nikkei 225 Index, FTSE 100 Index, and DAX Index (para 0034).   Benchmarks may include indices, commonly-traded instruments, etc (para 0037).
In reference to Claim 1:
Nowak teaches:
(Currently Amended) A method for contingency Net Asset Value (cNAV) pricing ((Nowak) in at least Abstract), comprising:
in an information processing apparatus comprising at least one computer processor ((Nowak) in at least FIG. 4; para 0078)
determining that a daily Net Asset Value (NAV) for a fund...((Nowak) in at least para 0005, 0030-0031, para 0041, para 0076); 
receiving performance data for a plurality of benchmarks ((Nowak) in at least FIG. 6-8; Abstract; para 0017-0018, para 0076, para 0104, para 0132), 
selecting one of the plurality of benchmarks that has a benchmark performance that is similar to a fund performance of the fund for a period of time ((Nowak) in at least Abstract; FIG. 5; para 0017, para 0030-0031, para 0034-0037, para 0077, para 0095 wherein the prior art teaches calculations based on US or foreign or Global markets, para 0098, para 0102-0103, para 0105, para 0115-0121);
determining a correlation factor between the fund performance and the selected benchmark performance ((Nowak) in at least Abstract; FIG. 5; para 0017-0018, para 0077, para 0115-0127); and
calculating a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation factor ((Nowak) in at least FIG. 3, FIG. 5; para 0030, para 0041, para 0076-0077, para 0107-0109) .
Nowak does not explicitly teach:
determining that a daily Net Asset Value (NAV) for a fund is unavailable; 
Machado teaches:
determining that a daily Net Asset Value (NAV) for a fund is unavailable ((Machado) in at least FIG. 9; para 0095); 
Both Nowak and Machado are directed toward management of financial assets.   Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Machado of determining data status since Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.
In reference to Claim 2:
The combination of Nowak and Machado discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 2
(Original) The method of claim 1 (see rejection of claim 1 above), wherein the selected benchmark comprises 
one of an index and a commonly-traded instrument ((Nowak) in at least para 0031, para 0034, para 0088, para 0096, para 0102).
In reference to Claim 3:
The combination of Nowak and Machado discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 3
(Original) The method of claim 1 (see rejection of claim 1 above), wherein the selected benchmark comprises 
one of the S&P 500 Index, the Dow Jones Industrial Average, the Hang Seng Index, the Nikkei 225 Index, the FTSE 100 Index, and the DAX Index ((Nowak) in at least para 0031).
In reference to Claim 6:
The combination of Nowak and Machado discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 6
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the fund performance is derived from movements in the fund’s NAV.((Nowak) in at least para 0031, para 0041, para 0076) 
In reference to Claim 7:
The combination of Nowak and Machado discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 7
(Original) The method of claim 1 (see rejection of claim 1 above), 
wherein the fund performance and the benchmark performance are compared over a period of time .((Nowak) in at least para 0031, para 0034-0038, para 0041, para 0056-0058, para 0062-0063, para 0076) 
Claim 4-5 and 8-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak) in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) as applied to claim 1 above, and further in view of US Pub No. 2001/0025266 A1 by Gastineau et al. (Gastineau)
In reference to Claim 5:
The combination of Nowak and Machado discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 5
(Original) The method of claim 1 (see rejection of claim 1 above), 
Novak does not explicitly teach:
wherein the benchmark performance is based on a NAV of the benchmark.
Gastineau teaches:
wherein the benchmark performance is based on a NAV of the benchmark ((Gastineau) in at least para 0003, para 0021-0022, para 0034)
Both Nowak and Gastineau are directed toward process for calculating NAV.   Gastineau teaches the motivation of utilizing the benchmark of the NAV in the NAV analysis process in order to provide an estimated value of the underlying creation of a basket.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Gastineau since Gastineau teaches the motivation of utilizing the benchmark of the NAV in the NAV analysis process in order to provide an estimated value of the underlying creation of a basket.
In reference to Claim 8:
The combination of Nowak and Machado discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 8
(Original) The method of claim 1, further comprising:
Nowak does not explicitly teach:
reconciling the cNAV with a current NAV when the current NAV for the fund is available.
Gastineau teaches:
reconciling the cNAV with a current NAV when the current NAV for the fund is available. ((Gastineau) in at least para 0004, para 0021-0022, para 0024)
Both Nowak and Gastineau are directed toward process for calculating NAV.   Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV calculation for use in transactions to include the process of Gastineau since Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions
In reference to Claim 4:
The combination of Nowak, Machado and Gastineau discloses the limitations of dependent claim 8.   Nowak further discloses the limitations of dependent claim 4
(Currently Amended) The method of claim 8 (see rejection of claim 8 above), 
Nowak does not explicitly teach:
wherein the step of reconciling [analyzing/comparing] the cNAV with the current NAV when the current NAV for the fund is available comprises:
comparing the current NAV and the cNAV; and
funding or debiting an account associated with the fund based on the comparison
Gastineau teaches:
wherein the step of reconciling the cNAV with the current NAV when the current NAV for the fund is available comprises:
comparing the current NAV and the cNAV ((Gastineau) in at least para 0004, para 0021-0022, para 0024); and
funding or debiting an account associated with the fund based on the comparison.((Gastineau) in at least para 0003, para 0005-0006, para 0023-0024, para 0031-0034, para 0039, para 0044, para 0048, para 0050,  para 0054) 
Both Nowak and Gastineau are directed toward process for calculating NAV.   Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV calculation for use in transactions to include the process of Gastineau since Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.
In reference to Claim 9:
The combination of Nowak Machado and Gastineau discloses the limitations of dependent claim 8.   Nowak further discloses the limitations of dependent claim 9
(Original) The method of claim 8 (see rejection of claim 8 above), further comprising:
Nowak does not explicitly teach:
funding or debiting an account based on a difference between the cNAV and the current NAV.
Gastineau teaches:
funding or debiting an account based on a difference between the cNAV and the current NAV ((Gastineau) in at least para 0003, para 0005-0006, para 0023-0024, para 0031-0034, para 0039, para 0044, para 0048, para 0050,  para 0054) 
Both Nowak and Gastineau are directed toward process for calculating NAV.   Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV calculation for use in transactions to include the process of Gastineau since Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.
Claim 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak). in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) as applied to claim 1 above, and further in view of US Pub No. 2011/0055065 A1 by Brenner (Brenner)
In reference to claim 18:
The combination of Nowak and Machado discloses the limitations of independent claim 1.   Nowak further discloses the limitations of dependent claim 18
(New) The method of claim 1 (see rejection of claim 1 above), 
Nowak does not explicitly teach:
wherein the benchmark is selected using machine learning.
Brenner teaches:
wherein the benchmark is selected using machine learning ((Brenner) in at least para 0011, para 0012, para 0013).
Both Nowak and Brenner are directed toward processes which analyze market data.  Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis program of Nowak to include artificial learning program as taught by Brenner since Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  
Claim 10-12 and 15-16 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak) in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado)  and further in view of US Pub No. 2014/0180893 A1 by Dale et al. (Dale) 
In reference to Claim 10:
Nowak teaches:
(Currently Amended) A system for contingency Net Asset Value (cNAV) pricing ((Nowak) in at least abstract), comprising:
a first source of a daily Net Asset Value (NAV) for a fund ((Nowak) in at least para 0018, para 0034, para 0076, para 0078); 
a second source of a performance data for a plurality of benchmarks ((Nowak) in at least para 0018, para 0034, para 0076, para 0078); and 
... at least one computer processor ((Nowak) in at least para 0078), wherein:
... receives the daily NAV for a fund from the first source ((Nowak) in at least para 0018, para 0034, para 0076, para 0078);
... receives the performance data from the second source ((Nowak) in at least FIG. 6-8; Abstract; para 0017-0018, para 0034, para 0076, para 0078, para 0104, para 0132); 
... selects one of the plurality of benchmarks that has a benchmark performance that is similar to a fund performance of the fund for a period of time ((Nowak) in at least Abstract; FIG. 5; para 0017, para 0030-0031, para 0034, para 0077, para 0095, para 0098, para 0102-0103, para 0105, para 0115-0121);
... determines a correlation factor between the fund performance and the selected benchmark performance ((Nowak) in at least Abstract; FIG. 5; para 0017-0018, para 0077, para 0115-0127); and
.... calculates a cNAV based on a prior day’s NAV for the fund, a movement for the selected benchmark, and the correlation ((Nowak) in at least FIG. 3, FIG. 5; para 0030, para 0041, para 0076-0077, para 0107-0109).
Nowak does not explicitly teach:
a backend comprising at least one computer processor, the backend determines that a daily net asset value (NAV) for a fund is unavailable from the first source;
Machado teaches:
a backend comprising at least one computer processor, the backend determines that a daily net asset value (NAV) for a fund is unavailable from the first source ((Machado) in at least FIG. 9; para 0080-0081, para 0082, para 0095); 
Both Nowak and Machado are directed toward management of financial assets in a computer environment.  Machado teaches that it is known for network systems to process raw data in order to determine action options to implement.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the details of the computer system of Nowak to include the network system of Machado since Machado teaches that it is known for network systems to process raw data in order to determine action options to implement.
Both Nowak and Machado are directed toward management of financial assets.   Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Machado of determining data status since Machado teaches the motivation of functionality related to the pricing process and determining the net assets value data for funds status from various sources.  Determining is data missing is Net Asset Value so that the user can obtain additional data regarding missing net asset value data of daily accruals.
Dale teaches:
a backend comprising at least one computer processor ((Dale) in at least para 0172-0175, para 0177)
Both Nowak and Dale are directed toward systems which analyze and calculate index related trade data and NAV.  Dale teaches the motivation of backend system components in order for the system to interact with consumers and other intermediary system components.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the system of Nowak details to include backend system components as taught by Dale since Dale teaches the motivation of backend system components in order for the system to interact with consumers and other intermediary system components.  
In reference to Claim 11:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 11
(Original) The system of claim 10 (see rejection of claim 10 above), wherein the selected benchmark comprises 
one of an index and a commonly-traded instrument. ((Nowak) in at least para 0031, para 0034, para 0088, para 0096, para 0102).
In reference to Claim 12:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 12
(Original) The system of claim 10 (see rejection of claim 10 above), wherein the selected benchmark comprises 
one of the S&P 500 Index, the Dow Jones Industrial Average, the Hang Seng Index, the Nikkei 225 Index, the FTSE 100 Index, and the DAX Index. ((Nowak) in at least para 0031).
In reference to claim 15:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 15
(Original) The system of claim 10 (see rejection of claim 10 above), 
wherein the fund performance is derived from movements in the fund’s NAV. ((Nowak) in at least para 0031, para 0041, para 0076) 
In reference to Claim 16:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 16
(Original) The system of claim 10 (see rejection of claim 10 above), 
wherein the fund performance and the benchmark performance are compared over a period of time. .((Nowak) in at least para 0031, para 0034-0038, para 0041, para 0056-0058, para 0062-0063, para 0076) 
Claim 13-14 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak) in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) in view of US Pub No. 2014/0180893 A1 by Dale et al. (Dale) as applied to claim 10 above, and further in view of US Pub No. 2001/0025266 A1 by Gastineau et al. (Gastineau)
In reference to Claim 13:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 13
(Original) The system of claim 10 (see rejection of claim 10 above), wherein the backend further: 
Nowak does not explicitly teach:
compares the current NAV and the cNAV; and
funds or debits an account associated with the fund based on the comparison.
Gastineau teaches:
compares the current NAV and the cNAV ((Gastineau) in at least para 0004, para 0021-0022, para 0024); and
funds or debits an account associated with the fund based on the comparison. .((Gastineau) in at least para 0003, para 0005-0006, para 0023-0024, para 0031-0034, para 0039, para 0044, para 0048, para 0050,  para 0054) 
Both Nowak and Gastineau are directed toward process for calculating NAV.   Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV calculation for use in transactions to include the process of Gastineau since Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.
In reference to Claim 14:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 14
(Original) The system of claim 10 (see rejection of claim 10 above), 
Nowak does not explicitly teach:
wherein the benchmark performance is based on a NAV of the benchmark.
Gastineau teaches:
wherein the benchmark performance is based on a NAV of the benchmark ((Gastineau) in at least para 0003, para 0021-0022, para 0034)
Both Nowak and Gastineau are directed toward process for calculating NAV.   Gastineau teaches the motivation of utilizing the NAV of the benchmark in the NAV analysis process in order to provide an estimated value of the underlying creation of a basket.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV analysis to include the teaching of Gastineau since Gastineau teaches the motivation of utilizing the NAV of the benchmark in the NAV analysis process in order to provide an estimated value of the underlying creation of a basket.
In reference to Claim 17:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 17
(Original) The system of claim 10 (see rejection of claim 10 above), wherein the backend 
Nowak does not explicitly teach:
reconciles the cNAV with a current NAV when the current NAV for the fund is available.
Gastineau teaches:
reconciles the cNAV with a current NAV when the current NAV for the fund is available. ((Gastineau) in at least para 0004, para 0021-0022, para 0024)
Both Nowak and Gastineau are directed toward process for calculating NAV.   Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions and performing such transactions.  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the teaching of Nowak for NAV calculation for use in transactions to include the process of Gastineau since Gastineau teaches the motivation of comparing NAV values in order to adjust prices for transactions
Claim 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US Pub No. 2010/0125535 A1 by Nowak et al. (Nowak) in view of US Pub No. 2011/0106670 A1 by Machado et al. (Machado) in view of US Pub No. 2014/0180893 A1 by Dale et al. (Dale) as applied to claim 10 above, and further in view of in view of US Pub No. 2011/0055065 A1 by Brenner (Brenner)
In reference to Claim 19:
The combination of Nowak, Machado and Dale discloses the limitations of independent claim 10.   Nowak further discloses the limitations of dependent claim 19
(New) The system of claim 10 (see rejection of claim 10 above), 
Nowak does not explicitly teach:
wherein the benchmark is selected using machine learning.
Brenner teaches:
wherein the benchmark is selected using machine learning. ((Brenner) in at least para 0011, para 0012, para 0013).
Both Nowak and Brenner are directed toward processes which analyze market data.  Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  .  It would have been obvious to one having ordinary skill at the time of effective filing the invention was made to modify the analysis program of Nowak to include artificial learning program as taught by Brenner since Brenner teaches the motivation of utilizing artificial intelligence algorithms in order to receive data, compute scores for actions, compare scores in order to determine a threshold using quantitative and qualitative measures.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. US Pub No. 2002/0198833 A1 by Wohlstadter 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 





Any inquiry concerning this communication or earlier communications from the examiner should be directed to MARY M GREGG whose telephone number is (571)270-5050.  The examiner can normally be reached on M-F 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, CHRISTINE BEHNCKE can be reached on (571)272-8103.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MARY M GREGG/Examiner, Art Unit 3697                                                                                                                                                                                                        
/CHRISTINE M BEHNCKE/Supervisory Patent Examiner, Art Unit 3697